— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Diamond, J.), dated June 17, 2009, which granted the motion of the defendants Incorporated Village of Island Park and James Sarro for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The defendants Incorporated Village of Island Park and James Sarro (hereinafter together the defendants) established, prima facie, their entitlement to judgment as a matter of law. In opposition, the plaintiff failed to raise a triable issue of fact as to whether there was a violation of any rule sufficient to trigger the provisions of General Municipal Law § 205-a. Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint insofar as asserted against them. Fisher, J.P., Dillon, Dickerson and Belen, JJ., concur.